EXHIBIT 10.1

RELEASE AND SETTLEMENT AGREEMENT

THIS AGREEMENT made as of the 1st day of January, 2006.

BETWEEN:

HEARTLAND OIL AND GAS CORP., a Nevada corporation having its principal records
office located at Suite 1925, 200 Burrard Street, Vancouver, British Columbia,
V6C 3L1

(“Heartland” or ‘the Company”)

AND:

RICHARD COGLON, of 5548 Parthenon Place, West Vancouver, British Columbia, V7W
2V7

(“Coglon”)

WHEREAS:

A.                         Coglon was a director and officer of Heartland and
has rendered certain management and financing assistance services (the
“Services”);

B.                          Effective as of January 1, 2006, Coglon resigned as
a director and officer of Heartland; and.

C.           Mr. Coglon has tendered his resignation as Director and President
effective January 1, 2006. To assist the Company with an orderly transition, Mr.
Coglon has agreed to continue, if requested by the Board, as a “non executive”
advisor to the Board for a period not to exceed 6 months.

D.                         Coglon has agreed to, among other things, release
Heartland, its directors, officers, employees, agents, servants, successors and
assigns from all claims and issues that he now may have or which may arise
against Heartland, in connection with the Services and the positions held by him
with Heartland, in consideration for Heartland paying to Coglon a total of
US$100,000.00 and such other consideration as described below, subject to the
terms and conditions contained herein.

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises
and of the covenants and agreements set out herein, the parties hereto covenant
and agree as follows:

 

D/ljm/805065.1

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

1.

CONSIDERATION TO COGLON

1.1          In consideration for services as a “non executive” advisor to the
Board, the Company agrees to the “payout terms” as set out below, payable on
January 1, 2006.

1.2

Heartland will pay to Coglon the sum of USD $75,000.00.

1.3          The Board of Directors of Heartland (the “Board”) will vest any and
all outstanding options currently held by Coglon and extend the exercise date of
all such options to January 1, 2007 as follows: 750,000 options @ $0.40 per
share; 200,000 options @ $1.60 per share and 470,000 options @$0.35 per share.

1.4          The Board will pay to Coglon the additional sum of USD $25,000.00
as a bonus in respect of the hook-up of the southern acreage Pilot Programs.

1.5          The Company will entitle Coglon to continue to use the furnished
office currently used by Coglon and subleased by Heartland, located at Suite
1925, 200 Burrard Street, Vancouver, British Columbia, at its cost, with the
same rights as the existing subleases to Heartland’s other subtenants, effective
January 1, 2006, to the later of the expiration of the head lease or renewal
thereof.

1.6          Heartland will execute and deliver all such further documents, do
or cause to be done all such further acts and things, and give all such further
assurances as may be necessary to give full effect to the consideration as
described above.

2.

RELEASES OF AND BY HEARTLAND

2.1          Coglon hereby agrees that, upon the payment of the consideration in
accordance with the provisions of this Agreement, all claims will be fully
satisfied and extinguished and Coglon will remise, release and forever discharge
Heartland, its directors, officers, employees, agents, servants, successors and
assigns from any and all manner of actions, causes of action, suits, debts, sums
of money, due accounts, dues, bonds, covenants, contracts, claims, demands,
damages, costs, expenses and any and all legal obligations of any and every kind
and nature whatsoever, at law or in equity or under any statute, whether known
or unknown, suspected or unsuspected and which Coglon had or may now have or
which he hereafter may have for or by reason of any matter, cause or thing and,
in particular, but without limitation, for or by reason of any matter, cause or
thing which has been or may be sustained in consequence of Coglon’s relationship
with Heartland as a director, officer, consultant, agent, employee or
shareholder.

2.2          Heartland hereby agrees that, upon payment of the consideration in
accordance with the provisions of this Agreement, all claims will be fully
satisfied and extinguished and Heartland will remise, release and forever
discharge Coglon from any and all manner of actions, causes of action, suits,
debts, sums of money, due accounts, dues, bonds, covenants, contracts, claims,
demands, damages, costs, expenses and any and all legal obligations of any and
every kind and nature whatsoever, at law or in equity or under any statute,
whether known or unknown, suspected or unsuspected and which Heartland had or
may now have or which it hereafter may have for or by reason of any matter,
cause or thing and, in particular, but without limitation, for or by reason of
any matter, cause or thing which has been or may be sustained in consequence of

 

D/ljm/805065.1

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

Heartland’s relationship with Coglon as a director, officer, consultant, agent,
employee or shareholder.

2.3          Coglon acknowledges that in making this Agreement he has been
advised and has had an opportunity to obtain independent legal advice, he has
exercised his own independent judgment and he has not been influenced to any
extent whatsoever by any representations, statements or conduct of any
description whatever on the part of any other parties to this Agreement.

3.

GENERAL

3.1          Except as herein otherwise provided, no subsequent alteration,
amendment, change or addition to this Agreement will be binding upon the parties
hereto unless reduced to writing and signed by the parties.

3.2          This Agreement will enure to the benefit of and be binding upon the
parties and their respective heirs, executors, administrators, successors, and
assigns.

3.3          The parties will execute and deliver all such further documents, do
or cause to be done all such further acts and things, and give all such further
assurances as may be necessary to give full effect to the provisions and intent
of this Agreement.

3.4          This Agreement will be governed by and construed in accordance with
the law of British Columbia.

3.5          Any notice required or permitted to be given under this Agreement
will be in writing and may be given by delivering, sending by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy, or sending by prepaid registered mail posted in Canada
and the United States, the notice to the addresses set forth on the first page
of this agreement (or to such other address or facsimile number as any party may
specify by notice in writing to another party). Any notice delivered or sent by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy on a business day will be deemed
conclusively to have been effectively given on the day the notice was delivered,
or the transmission was sent successfully, as the case may be. Any notice sent
by prepaid registered mail will be deemed conclusively to have been effectively
given on the third business day after posting; but if at the time of posting or
between the time of posting and the third business day thereafter there is a
strike, lockout, or other labour disturbance affecting postal service, then the
notice will not be effectively given until actually delivered.

3.6          This Agreement may be executed in several counterparts, each of
which will be deemed to be an original and all of which will together constitute
one and the same instrument.

3.7          The provisions herein contained constitute the entire agreement
between the parties and supersede all previous understandings, communications,
representations and agreements, whether written or verbal, between the parties
with respect to the subject matter of this Agreement.

 

D/ljm/805065.1

 


--------------------------------------------------------------------------------



 

- 4 -

 

 

3.8          In this Agreement, wherever the singular or masculine is used the
same will be deemed to include the plural, feminine or body politic or corporate
and also the successors and assigns of the parties hereto and each of them where
the context of the parties so require.

(THIS SPACE INTENTIONALLY LEFT BLANK)

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

HEARTLAND OIL AND GAS CORP.

 

Per:

                                                               

 

Authorized Signatory

 

 

EXECUTED by RICHARD COGLON in the presence of:

                                                                         
Signature
                                                                         
Print Name
                                                                         
Address
                                                                         

                                                                         
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






                                                                         
RICHARD COGLON

 

 

 

D/ljm/805065.1

 

 

 